Citation Nr: 1615443	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or the psychiatric disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability.  

5.  Entitlement to service connection for a respiratory disability.  

6.  Entitlement to service connection for a left ear hearing loss disability.

7.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.  

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from October 2008, January 2010, August 2013, and November 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a July 2015 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for an acquired psychiatric disability, hypertension, a left hip disability, respiratory disability, and left ear hearing loss disability, to a higher initial disability rating for diabetes mellitus, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1982 rating decision denied reopening of a claim of entitlement to service connection for a left hip disability and denied service connection for skin and psychiatric disabilities and hypertension, and a May 1994 rating decision denied reopening of a claim of entitlement to service connection for a skin disability; the Veteran did not file timely notices of disagreement, and no evidence or new service records were received within one year of the RO decisions.  

2.  The evidence associated with the claims file subsequent to the May 1994 rating decision denying service connection for a skin disability is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the skin disability claim.

3.  The evidence associated with the claims file subsequent to the March 1982 rating decision denying service connection for psychiatric and left hip disabilities and hypertension is not cumulative, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for psychiatric and left hip disabilities and hypertension.




[CONTINUED ON NEXT PAGE]

CONCLUSIONS OF LAW

1.  The March 1982 and May 1994 rating decisions, which denied service connection for skin, psychiatric, and left hip disabilities and hypertension and denied reopening of the skin disability claim, respectively, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the May 1994 rating decision is not new and material to reopen the claim of entitlement to service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The evidence received subsequent to the March 1982 rating decision is new and material, and the claims for service connection for psychiatric and left hip disabilities and hypertension are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1969, the Veteran filed an initial claim for service connection for a left hip disability.  The claim was denied in a November 1969 rating decision.  The RO found that there was no evidence of a current disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the November 1969 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In February 1982, the Veteran filed a request to reopen his claim for service connection for a left hip disability as well as an initial claim for service connection for a psychiatric disability, hypertension, and a skin disability.  A March 1982 rating decision denied reopening of the hip disability claim on the basis that there was still no evidence of a current disability, and denied service connection for the remainder of the claimed disabilities, finding no nexus between the claimed disabilities and active service.  As above, the Veteran did not file a timely NOD, no evidence or new service records were received within one year of the RO decision, and the March 1982 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), (c), 20.302, 20.1103.  

In December 1988, the Veteran filed another request to reopen his claim of entitlement to service connection for a skin disability, this time claimed as chloracne.  This claim was denied in a December 1988 rating decision that became final.  Id.

Then, in July 1989, he filed another request to reopen his claim of entitlement to service connection for a skin disability that was denied in a May 1994 rating decision.  In that decision, the RO found no evidence of a nexus between the claimed skin disability and active service.  The May 1994 rating decision also became final.  Id.  

In November 2007, the Veteran filed a request to reopen his claims for service connection for the skin, psychiatric, and hip disabilities as well as hypertension.  In the October 2008 rating decision on appeal, the RO reopened and denied the claims on the merits, finding that there was no evidence of a medical nexus between the claimed disabilities and active service.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims of entitlement to service connection for hypertension and skin, psychiatric, and left hip disabilities.       

Notwithstanding the determination of the RO regarding reopening or not reopening the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the last final March 1982 denial of the psychiatric, hypertension, and left hip claims, new and material evidence has been received.  Namely, the Veteran has been diagnosed with PTSD on the basis of his active service in Vietnam as well as arthritis of the left hip.  In addition, the Veteran submitted an article which states that there may be an association between herbicide exposure and hypertension. Concerning the left hip, current medical records include X-rays revealing the presence of left hip impingement and osteoarthritis, which was not evident at the time of the last prior final denial.  In view of the evidence of a current diagnosis and treatment related to the left hip, in conjunction with the Veteran's continued complaints of pain since service, the Board finds that new and material evidence has been submitted. Therefore, the Board finds that the evidence added to the record since the previous March 1982 denial constitutes new and material evidence, and that the criteria under 38 C.F.R. § 3.156(a) have been satisfied with regard to the psychiatric, hypertension, and left hip claims; therefore, these claims are reopened.

Next, with regard to the skin disability claim, the evidence of record at the time of the last final May 1994 rating decision denying service connection included service treatment records, post-service VA and private treatment records, the Veteran's statements, and a 1981 VA examination report.  

Although exposure to herbicides during active service was conceded based on the Veteran's in-country service in Vietnam, service treatment records did not show any symptoms, reports, findings, diagnosis, or treatment for a skin condition, including the March 1969 separation examination report, which indicates that the Veteran checked "no" next to "skin diseases" on his Report of Medical History.  

Moreover, the first post-service mention of a skin condition was in July 1975, when the Veteran was admitted to the hospital for excision of extensive condylomata of the perineum.  Hospital records indicate that the lesions had been present for only several years, placing the onset of the lesions at least several years after service separation.    

At the July 1981 VA examination, at which the examiner diagnosed actinic keratosis of the right arm.  In September 1984, the Veteran sought treatment for warts and an itchy rash in the groin area and was diagnosed with tinea cruris.  Post-service treatment records did not show any signs, symptoms, treatment, or diagnosis of chloracne, nor did any of the records suggest a medical nexus between the treated skin conditions (condylomata, actinic keratosis, and tinea cruris) and active service.        

Based on this evidence, in the May 1994 rating decision, the RO denied the claim for service connection for a skin disability, finding no evidence of a medical nexus between the claimed disability and active service.  

Evidence added to the record since the time of the last final denial in May 1994 includes updated post-service VA and private treatment records, and statements of the Veteran, including his testimony at the 2015 Board hearing.  However, none of the updated treatment records suggests a nexus between the claimed disability and active service.  

Treatment records do not show complaints of a skin disability again after 1984 until 2012, when a urologist noted a penile lesion that was likely a remnant of the lesions treated in 1975, as well as an inguinal region lesion, diagnosed as an acrochordon.  Then, in June 2015, the Veteran was diagnosed with a rash or dermatitis of the elbows and knees.  No nexus to active service was suggested by these treatment records.  

Moreover, most the statements of the Veteran are redundant and do not raise a reasonable possibility of substantiating his claim.  At the July 2015 Board hearing, he testified that, during active service in Vietnam, his underwear was washed in water that was contaminated with herbicides.  However, he also testified that he did not notice any rash during active service, providing even further evidence against his claim.  

The evidence added to the record since the previous May 1994 denial of the claim for service connection for a skin disability does not constitute new and material evidence.  Although some of the evidence is new, in that it was not associated with the claims file prior to the last final denial in May 1994, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claim.  Indeed, as explained above, the new evidence weighs against a grant of the claimed skin disability.

As noted above, the statements of the Veteran on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to reveal that there is no connection between the currently claimed skin disability and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a skin disability cannot be reopened.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to reopening of the psychiatric, hypertension, and left hip disability claims, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the skin disability claim decided herein, the duty to notify was satisfied by way of May and August 2008 letters to the Veteran.  Those letters described the basis for the previous denial of the skin disability claim and advised the Veteran that new and material evidence would be necessary to reopen the claim.     

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the July 2015 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2015 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Board acknowledges that the Veteran was not afforded a VA examination to address the etiology of his skin disability.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disability.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






[CONTINUED ON NEXT PAGE]

ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a skin disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened.  


REMAND

Psychiatric, Hypertension, and Left Hip Claims

Having reopened the claim of entitlement to service connection for an acquired psychiatric disability, hypertension, and a left hip disability, the Board finds that further development is necessary prior to deciding these issues.  

First, with regard to the psychiatric disability claim, the Veteran avers that while was stationed at a combat base in Vietnam as a personnel specialist, the base received incoming enemy fire every night, and that he feared for his life.  His service personnel records show that he served in Vietnam on a combat base from February 1968 to March 1969, and his claimed in-service stressor is consistent with the places, types, and circumstances of his service in Vietnam.  

Next, under 38 C.F.R. § 3.304(f), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  In this case, the Veteran's therapist has diagnosed PTSD on Axis I based on his "combat experiences in Vietnam."  However, the therapist is a licensed clinical social worker, and not a psychologist or psychiatrist.  Therefore, the Board finds that remand is necessary to afford the Veteran a VA examination with a psychologist or psychiatrist to determine whether his claimed in-service stressor is sufficient to support a diagnosis of PTSD using the DSM-V criteria.     

Next, with regard to the hypertension claim, the Veteran has submitted a publication by the Institute of Medicine of the National Academies entitled, "Veterans and Agent Orange: Update 2012," which states that epidemiologic evidence suggests an association between exposure to herbicides and the development of hypertension.  Exposure to herbicides is conceded in this case as the Veteran had in-country service in Vietnam.  Therefore, the Board finds that a VA examination is necessary to address the question of whether there is a medical nexus between the current hypertension and exposure to herbicides.  Moreover, the examiner should address the question of whether the Veteran's hypertension was caused or aggravated by his now service-connected psychiatric disability.  

Next, with regard to the left hip claim, service treatment records show that the Veteran complained of left thigh pain in October 1967.  It is clear from the record that the left hip joint was a concern, as x-rays of the hip were taken (and were negative).  Moreover, the Veteran has somewhat consistently reported that his left pain is attributable to active service since his service separation in 1969.  For instance, he filed claims for service connection for a left hip disability in September 1969, February 1982, and, most recently, November 2007.  

Moreover, treatment records also reveal a consistent history of pain dating back to his military service.  In January 2008, he told his primary care physician that he had experienced left hip pain ever since 1968, during his military service.  That same month, he told his physical therapist that he had experienced deep left hip pain for years, but that it had worsened over the past 10 to 12 years.  The Board emphasizes that current medical records include X-rays revealing the presence of left hip impingement and osteoarthritis.  In view of the evidence of a current diagnosis and treatment related to the left hip, in conjunction with the Veteran's continued complaints of pain since service, the Board finds that new and material evidence has been submitted.  Based on the documentation of left hip problems in service as well as the Veteran's current diagnosed pathology and consistent history of pain since active service, the Board finds that a VA examination is necessary to determine whether there is a medical nexus between the current left hip arthritis and active service.  

Respiratory, Hearing Loss, and Initial Rating Claims

In August 2013 and November 2014 rating decisions, the RO denied service connection for a respiratory disability and a left ear hearing loss disability and granted service connection for diabetes mellitus, assigning an initial 20 percent disability rating.  The Veteran filed timely notices of disagreement (NOD) with both rating decisions in September 2013 and November 2014, respectively.  The RO has provided the Veteran with a statement of the case (SOC) which addresses those issues.  Indeed, in April 2014, the Board remanded the issues addressed in the August 2013 rating decision for issuance of an SOC, but an SOC is still not of record.  

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

TDIU

In light of the above reopenings and remand of multiple claims for service connection, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment.  Moreover, the grant of service connection for additional disabilities could result in eligibility for TDIU under 38 C.F.R. § 4.16(a).    

Accordingly, issues numbered two through eight on the title page of this decision are REMANDED for the following action:

1.  Obtain a VA examination and opinion from a VA psychologist or psychiatrist addressing the causation or etiology of the Veteran's current psychiatric disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any current psychiatric disabilities using DSM-V criteria.

b.  Next, the examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current psychiatric disability was incurred during or caused by active service?  The examiner should specifically address whether or not the claimed in-service stressor is sufficient to support a diagnosis of PTSD using DSM-V criteria.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Obtain a VA opinion (or examination, if deemed necessary) with the appropriate specialist addressing the causation or etiology of the Veteran's current hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hypertension was incurred during or caused or aggravated by active service?  The examiner should specifically address whether his hypertension was caused or aggravated by his exposure to herbicides, including Agent Orange, in Vietnam.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

b.  If the examiner determines that hypertension was not incurred during or caused or aggravated by active service, the examining physician should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current hypertension has been caused or aggravated (permanently worsened in severity) by the Veteran's psychiatric disability.        

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

If the examining physician opines that the Veteran's hypertension was aggravated (permanently worsened in severity) by his psychiatric disability, the examiner should attempt to identify the baseline level of severity of the hypertension before the onset of aggravation.      

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Obtain a VA opinion (or examination, if deemed necessary) with the appropriate specialist addressing the causation or etiology of the Veteran's current left hip disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current left hip disability was incurred during or caused by active service?  The examiner should specifically address the October 1967 record of treatment for left hip pain in providing his or her opinion.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The RO shall consider the issues of entitlement to service connection for respiratory and left ear hearing loss disabilities and to an initial disability rating in excess of 20 percent for type II diabetes mellitus.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his attorney should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

5.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, hypertension, and a left hip disability and entitlement to a TDIU on the basis of the additional evidence.  If the benefits sought on appeal cannot be granted, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


